DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 10-15 and 18are rejected under 35 U.S.C. 102(a)(2) based upon a public use or sale or other public availability of the invention Lau [US 9260024 B1]. 
Regarding claim 1, Lau discloses an apparatus comprising ( fig 8): a multi-function DC power unit (810. Fig 8 The controller may include a battery to power the electric components of the charging cable; Col. 9, lines 40-41); and an interface unit (805, fig 8) configured to perform battery recharging between a donor battery-powered device (first connector 820, fig 8) and a receiver battery-powered device (second connector 830, fig 8), the interface unit being configured to removably receive the DC power unit (Col. 9, lines 46-48).
Regrading claim 2, Lau discloses the apparatus of Claim 1, wherein the multi-function DC power unit is configured to be rechargeable (Col. 9, lines 44-45).
Regarding claim 3, Lau discloses the apparatus of Claim 2, wherein the multi-function DC power unit is further configured to be received within (Col. 9, lines 40-41) and receive a charge from a recharging component included in a device chosen from the donor battery-powered device and the receiver battery-powered device (the power is going from the first vehicle 910 to the second electric vehicle and pass through the 920 controller, fig 9).
	Regarding claim 4, Lau discloses the apparatus of Claim 3, wherein the multi-function DC power unit is further configured to be handheld (Col. 15, lines 1-5; a capsule is handheld ).
	Regarding claim 5, Lau discloses the apparatus of Claim 4, wherein the multi-function DC power unit includes an illumination device (Other components that may be included in the user interface include lights such as different colored light emitting diodes (LEDs) to indicate status, Col. 13, lines 5-7) and a rechargeable battery (Col. 9, lines 44-45).
	Regarding claim 6, Lau discloses the apparatus of Claim 1, wherein the interface unit includes: an auxiliary power port configured to receive the multi-function DC power unit (810. Fig 8 The controller may include a battery to power the electric components of the charging cable; Col. 9, lines 40-41); a first connector configured to electrically connect to the donor battery-powered device (first connector 820, fig 8); a second connector configured to electrically connect to the receiver battery-powered device (second connector 830, fig 8); and DC-to-DC circuit components configured to connect to the first and second connectors (There can be modules to control and determine charge rate, circuit protection modules, passive power modules (e.g., filters, transient filter capacitors, or inductors), electric power converters, Col 9, lines 31-35) and the multi-function DC power unit (Col. 9, lines 40-41).
	Regarding claim 10, Lau discloses an apparatus comprising: a charging interface unit (805, fig 8) configured to perform battery charging between a donor battery- powered device (first electric vehicle 110, fig 1) and a receiver battery-powered device (second electric vehicle 115, fig 1), the charging interface unit being configured to removably receive a DC power unit to power the charging interface unit (Col. 9, lines 46-48).
	Regarding claim 11, Lau discloses the apparatus of Claim 10, wherein the DC power unit is configured to be rechargeable (Col. 9, lines 44-45).
	Regarding claim 12, Lau discloses the apparatus of Claim 11, wherein the DC power unit is further configured to be received within (Col. 9, lines 40-41) and receive a charge from a recharging component included in a device chosen from the donor battery-powered device and the receiver battery-powered device (the power is going from the first vehicle 910 to the second electric vehicle and pass through the 920 controller, fig 9).
	Regarding claim 13, Lau discloses the apparatus of Claim 12, wherein the donor battery-powered device (first electric vehicle 110, fig 1) and the receiver battery-powered device are vehicles (second electric vehicle, 115, fig 1).
	Regarding claim 14, Lau discloses the apparatus of Claim 13, wherein the DC power unit includes an illumination device (Other components that may be included in the user interface include lights such as different colored light emitting diodes (LEDs) to indicate status, Col. 13, lines 5-7)  and a rechargeable battery (Col. 9, lines 44-45).
	Regarding claim 15, Lau discloses the apparatus of Claim 13, wherein the interface unit includes: an auxiliary power port configured to receive the DC power unit(810. Fig 8 The controller may include a battery to power the electric components of the charging cable; Col. 9, lines 40-41) ; a first connector configured to electrically connect to the donor battery-powered vehicle (first connector 820, fig 8); a second connector configured to electrically connect to the receiver battery-powered vehicle (second connector 830, fig 8); and DC-to-DC circuit components configured to connect to the first and second connectors (There can be modules to control and determine charge rate, circuit protection modules, passive power modules (e.g., filters, transient filter capacitors, or inductors), electric power converters, Col 9, lines 31-35) and the DC power unit(Col. 9, lines 40-41).
	Regarding claim 18, Lau discloses a method comprising: inserting a multi-function DC power device into a vehicle-to-load recharging unit(810. Fig 8 The controller may include a battery to power the electric components of the charging cable; Col. 9, lines 40-41); connecting the vehicle-to-load recharging unit to a donor vehicle   (first connector 820 connected to the first vehicle, fig 8) and a recipient load device (second connector 830 connected to the second vehicle or load, fig 8); converting voltage from of the multi-function DC power device to an operational voltage; and supplying the operational voltage to a controller of the vehicle-to-load recharging unit (The controller may include a battery to power the electric components of the charging cable; Col. 9, lines 40-41).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lau [US 9260024 B1]  as applied to claims 1, 6 and 15 above, and further in view of Zhou et al. [US 20190217732 A1].
Regarding claim 7, Lau discloses the apparatus of claim 6, wherein the DC-to-DC circuit components include: a controller (There can be modules to control and determine charge rate, circuit protection modules, passive power modules (e.g., filters, transient filter capacitors, or inductors), electric power converters, Col 9, lines 31-35), but Lau is silent about the donor and receiver communication devices.
Zhou discloses a donor communication device (discharged vehicle communication module, fig 6) being configured to communicate with the donor battery-powered device via the first connector (A communications apparatus of the discharged vehicle sends a handshake signal to the charged vehicle. Paragraph [0147]); and a receiver communication device (charged vehicle communication module, fig 6) being configured to communicate with the receiver battery-powered device via the second connector (A communications apparatus of the charged vehicle receives the handshake signal sent by the discharged vehicle, paragraph [0149]).
It would have been obvious for a person having ordinary skills in the art, before the time the invention was filed to include the communication devices in Lau’s vehicle to vehicle charging device the charging process can be managed appropriately, because  fast and reliable communications between the charging systems and the EVs are vital for efficient management of the charging process.
Regarding claim 16, Lau discloses the apparatus of Claim 15, wherein the DC-to-DC circuit components include: a controller (There can be modules to control and determine charge rate, circuit protection modules, passive power modules (e.g., filters, transient filter capacitors, or inductors), electric power converters, Col 9, lines 31-35), but Lau is silent about the donor and receiver communication devices.
Zhou discloses a donor communication device (discharged vehicle communication module, fig 6) being configured to communicate with the donor battery-powered device via the first connector (A communications apparatus of the discharged vehicle sends a handshake signal to the charged vehicle. Paragraph [0147]); and a receiver communication device (charged vehicle communication module, fig 6) being configured to communicate with the receiver battery-powered device via the second connector (A communications apparatus of the charged vehicle receives the handshake signal sent by the discharged vehicle, paragraph [0149]).
It would have been obvious for a person having ordinary skills in the art, before the time the invention was filed to include the communication devices in Lau’s vehicle to vehicle charging device the charging process can be managed appropriately, because  fast and reliable communications between the charging systems and the EVs are vital for efficient management of the charging process.
Allowable Subject Matter
Claim8-9, 17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter.

Regarding claim 8, none of the prior art discloses, “a first component configured to convert a voltage supplied by the multi-function DC power unit into an operational voltage for the controller, the donor communication device and the receiver communication device; and a second component configured to convert the voltage supplied by the multi-function DC power unit into a pre-charge value for the DC-to-DC circuit components.”
Regarding claim 9, none of the prior discloses, “in response to receiving the pre-charge signal: command the second component to convert the voltage supplied by the multi-function DC power unit into the pre-charge value for the DC-to-DC circuit components; and command the first component to stop conversion of the voltage supplied by the multi- function DC power unit into the operational voltage.”
Regarding claim 17, none of the prior art discloses, “ and the controller is configured to: receive a pre-charge signal from a vehicle chosen from the donor battery-powered vehicle and the receiver battery-powered vehicle via the communication devices; and in response to receiving the pre-charge signal: command the second component to convert the voltage supplied by the DC power unit into the pre-charge value for the DC-to-DC circuit components; and command the first component to stop conversion of the voltage supplied by the DC power unit into the operational voltage.”
Regarding claim 19, none of the prior art discloses, “ in response to receiving a predefined event: converting the voltage supplied by the multi-function DC power device into a pre-charge value; pre-charging the DC-to-DC electronics using the pre-charge voltage; and stop supplying the operational voltage to the controller.”
Regarding claim 20, none of the prior art discloses, “ receiving an instruction from a device chosen from the donor vehicle and the recipient load device, the instruction includes instructions to discontinue pre-charging and begin active charging.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang et al. [US 20220289051 A1].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIA KOUSAR whose telephone number is (571)272-3386. The examiner can normally be reached M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SADIA . KOUSAR
Examiner
Art Unit 2859



/RICHARD ISLA/             Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                           	November 9, 2022